DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species of SEQ ID No. 4 and 5 for the primer pair in the reply filed on 1/14/2022 is acknowledged.
An action on the merits for claims 1-8 is set forth below.
Claim Objections
 Applicant is advised that should Claims 1,3,7, be found allowable, claims 1,3,7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are indefinite over the structure of claim 1.  In particular the kit recites that it comprises an ITGA4 gene capture reagent and an ITGA4 gene methylation qualitative detection reagent and as such these appear to be the structures required.  However, the claim states a “wherein feces, tissue or cells are taken as a sample to be detected”.  It is not clear how this statement limits the kit as it does not appear that the samples are required in the kit.  
Claims 2, 4, 6, and 8 are indefinite over “is shown as”.  This phrase is not clear as it is not clear if its intending to encompass comprising, consisting of, or a fragment thereof of the sequence id numbers.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) probes, primers and reagents that comprise fragments of nucleic acids which are products of nature. This judicial exception is not integrated into a practical application 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. 
Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013). 
The claim(s) recite(s) a kit comprising reagents.  The claimed invention is directed to naturally occurring fragments of a naturally occurring nucleic acids.  This judicial exception is not integrated into a practical application because it conveys the same genetic information as the gene itself.  These molecules are not patent eligible, whether isolated or not, pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics Inc., US (June 13, 2013).  The Supreme Court has made clear "separating [DNA] from surrounding genetic material is not an act of invention" Myriad, 133 S. Ct. at 2117.  This judicial exception is not integrated into a practical application because they convey the same genetic information as their naturally occurring counterparts. In Myriad v. Ambry CAFC 2014-1361,1366, December 17, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply placing a product of nature into a generic container such as a kit , does not add a meaningful limitation as it is merely a nominal or token extra solution component of the claim and is nothing more than an attempt to generally link the product of nature to a particular technological environment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1,3,7 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Gerecke et al. (Journal Cancer Res Clin Oncol 2015 Vol 141 p. 2097-2107, cited on IDS).
With regard to claims 1, 3, 7 Gerecke et al. teaches a composition comprising capture reagents (e.g. primers for the first amplicon of  ITGA4) and MSP nested primers for the second amplicon (e.g. a methylation qualitative detection reagent) ( p. 21002nd column).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerecke et al. (Journal Cancer Res Clin Oncol 2015 Vol 141 p. 2097-2107, cited on IDS) in view of Deciu et al. (US Patent Application 2013/0325360 December 5, 2013).
Gerecke et al. teaches a composition comprising capture reagents (e.g. primers for the first amplicon of  ITGA4) and MSP nested primers for the second amplicon (e.g. a methylation qualitative detection reagent) ( p. 21002nd column).
However, Gerecke et al. does not teach that the capturing reagent is a magnetic bead probe.
With regard to claim 5, Deciu et al. teaches reagent for detection of methylation (para 175-178).  Deciu et al. teaches that the samples can be used in nested pcr (para 200).  Deciu et a teaches that one reagent is a probe that is tethered to a magnetic bead such that the targets can be sequences (para 231).
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the composition of Garecke et al. to further include the probe that is tethered to a magnetic bead of Deciu et al.  The ordinary .  

Claim 2,4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerecke et al. (Journal Cancer Res Clin Oncol 2015 Vol 141 p. 2097-2107, cited on IDS) in view of Hogan (US patent 6773882 Aug 10, 2004) as applied to Claims 1, 7-12, 38-39 in view of Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194).												Gerecke et al. teaches a composition comprising capture reagents (e.g. primers for the first amplicon of  ITGA4) and MSP nested primers for the second amplicon (e.g. a methylation qualitative detection reagent) ( p. 21002nd column).  Gerecke et al. teaches that ITGA4 is a known sequence (p. 2100).  
However, Gerecke et al. does not teach the recited primers and probes.
With regard to claims 2, 4, the prior art teaches that designing probes and primers to detect known targets is routine.  For example, Hogan teaches methods for generating Candida species-specific probes and primers which hybridize to rRNA sequences. Hogan (col. 9, beginning at line 9) teaches that:
	This relationship allows two very different rRNA sequences to be aligned non-target sequences, and by positioning the probe to span rRNA sequences to be "aligned" based on conserved primary sequence and conserved elements of the secondary 
With regard to the claims, the art at the time of filing teaches that designing of primers to detect particular known target regions is routine experimentation.  With regard to claims 2 and 4, Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, and GC content, melting temperature, PCR product length and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).								With regard to claims 2 and 4, Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).			
Thus, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. The ordinary artisan would have been motivated at the time of the effective filing to modify the method of Gerecke et al. to detect particular nucleotide sequences encompassed by the recited seq id numbers with the ability to detect probes and primers. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 
   The parameters and objectives involved in the selection of probes and regions that are detectable were well known in the art at the time the invention was made. .

Claim  6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerecke et al. (Journal Cancer Res Clin Oncol 2015 Vol 141 p. 2097-2107, cited on IDS) in view of Deciu et al. (US Patent Application 2013/0325360 December 5, 2013) and Hogan (US patent 6773882 Aug 10, 2004) as applied to Claims 1, 7-12, 38-39 in view of Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194).			Gerecke et al. teaches a composition comprising capture reagents (e.g. primers for the first amplicon of  ITGA4) and MSP nested primers for the second amplicon (e.g. a methylation qualitative detection reagent) ( p. 21002nd column).
However, Gerecke et al. does not teach that the capturing reagent is a magnetic bead probe or specifically recited primers and probes.

Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the composition of Garecke et al. further include the probe that is tethered to a magnetic bead of Deciu et al.  The ordinary artisan would have a reasonable expectation of success as Deciu et al teaches that these probes can be used in methylation.  The ordinary artisan would want to design a composition that includes the tethered probe in order to directly sequence the amplified targets
With regard to claims 6,8, the prior art teaches that designing probes and primers to detect known targets is routine.  For example, Hogan teaches methods for generating Candida species-specific probes and primers which hybridize to rRNA sequences. Hogan (col. 9, beginning at line 9) teaches that:
	This relationship allows two very different rRNA sequences to be aligned non-target sequences, and by positioning the probe to span rRNA sequences to be "aligned" based on conserved primary sequence and conserved elements of the secondary structure. Once the sequences have been aligned, it becomes possible to identify conserved and variable regions of the rRNA sequence. Variable regions of rRNAs were identified by comparative analysis using published rRNA sequences and sequences that were determined during the development of the present invention. Commercially available software can be used or adapted for the purposes disclosed herein. Since the sequence 
With regard to the claims, the art at the time of filing teaches that designing of primers to detect particular known target regions is routine experimentation.  With regard to claims 2 and 4, Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, and GC content, melting temperature, 
Thus, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. The ordinary artisan would have been motivated at the time of the effective filing to modify the method of Gerecke et al. to detect particular nucleotide sequences encompassed by the recited seq id numbers with the ability to detect probes and primers. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 
   The parameters and objectives involved in the selection of probes and regions that are detectable were well known in the art at the time the invention was made. Moreover, software programs were readily available which aid in the identification of conserved and variable sequences and in the selection of optimum probes.  The prior art is replete with guidance and information necessary to permit the ordinary artisan to design additional probes and primer to detect the recited genes.  Given that the prior art teaches the recited regions and provides the motivation to obtaining additional probes and primers to detect, it would have been obvious to one of ordinary skill in the art and well within the 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634